FILE
       IN CLERKS OFFICE
IUPREME COURT, STATE OF WASHINCIImN




 IN THE SUPREME COURT OF THE STATE OF WASHINGTON


FREEDOM FOUNDATION, a                )
Washington nonprofit corporation,    )
                                     )           No. 86384-9
                     Appellant,      )
                                     )           ENBANC
v.                                   )
                                     )
CHRISTINE 0. GREGOIRE, in her )
official capacity as governor of the )           Filed:        OCT 11 2013
state of Washington,                 )
                                     )
                     Respondent.     )
_______________________)

          FAIRHURST, J.-We must decide whether Washington's constitutional

 separation of powers creates a qualified gubernatorial communications privilege

 that functions as an exemption to the Public Records Act (PRA), chapter 42.56

 RCW. Freedom Foundation (Foundation) sued the governor to compel production

 of documents under the PRA after the governor asserted executive privilege and

 refused to release them. The parties filed cross motions for summary judgment.

 The trial court resolved these motions by ruling that separation of powers

 principles produce a qualified gubernatorial communications privilege. Because
Freedom Found. v. Gregoire, No. 86384-9


the Foundation made no attempt to overcome this qualified privilege, the trial court

granted the governor summary judgment. Finding no error, we affirm.

      I.    FACTUAL BACKGROUND AND PROCEDURAL HISTORY

      This case began when Scott St. Clair, a Foundation employee, e-mailed the

office of the governor and made a public records request for 11 specific

documents. St. Clair knew the governor had claimed executive privilege and

refused to produce these documents in response to other public records requests.

      The governor's staff re-reviewed each document to see if the governor could

now waive the privilege without harm. The governor waived the privilege for five

documents and part of a sixth document. She continued to claim privilege for part

of the sixth document and five other documents. The withheld documents involved

the negotiations to replace the Alaskan Way Viaduct in Seattle, the Columbia

River Biological Opinion, and proposed medical marijuana legislation. With the

produced documents, the governor included a privilege log and a letter from the

governor's general counsel. The privilege log and letter identified the withheld

documents, their authors and recipients, their subject matter in general terms, and

explained that the governor was asserting executive privilege to protect her access

to the candid advice needed to fulfill her constitutional duties.




                                           2
Freedom Found. v. Gregoire, No. 86384-9


      Dissatisfied, the Foundation filed suit in Thurston County Superior Court to

compel production of the documents under the PRA. Both sides sought summary

judgment.

      The governor asked the trial court to follow decisions from federal and other

state courts and recognize an executive communications privilege deriving from

the separation of powers implied in the Washington State Constitution. The

governor asked the trial court to analyze the privilege claim using the three-step

framework created by the United States Supreme Court in United States v. Nixon,

418 U.S. 683, 94 S. Ct. 3090, 41 L. Ed. 2d 1039 (1974). In Nixon's first step, the

governor or the governor's representative creates the presumption that a document

is privileged by stating that he or she has reviewed the document and "determined

that it falls within the privilege, because it is a communication to or from the

Governor that was made to foster informed and sound gubernatorial deliberations,

policymaking, or decision-making; and that production of the document would

interfere with that function." Clerk's Papers (CP) at 237; Nixon, 418 U.S. at 713.

Nixon's second step requires the party requesting the production of documents to

overcome the presumption of privilege by "demonstrating a particularized need for

the documents and identifying an interest that could outweigh the public interests

and constitutional interests served by executive privilege." CP at 23 7; Nixon 418

U.S. at 713. If the party makes a sufficient showing, Nixon's third step requires the

                                         3
Freedom Found. v. Gregoire, No. 863 84-9


trial court to examine the documents in camera and balance the constitutional and

public interests served by the privilege against the demonstrated need for the

documents. See 418 U.S. at 714-15. If the need outweighs the interests served by

the privilege, the trial court must order the release of the documents. The governor

stressed that under Nixon, to compel production, the Foundation had to

demonstrate some specific, individualized need, which the Foundation had not

demonstrated.

      The Foundation maintained that Washington's spirit of open government

prevented recognition of an implied executive privilege. The Foundation argued

that even if the trial court recognized an executive privilege, the trial court should

refuse to apply the privilege to the PRA for two reasons. First, RCW 42.56.070(1)

allows only specified statutory exemptions to the PRA's disclosure requirements

and an implied constitutional privilege would not satisfy this requirement. Second,

the Nixon test clashes with procedural provisions of the PRA, especially the

provisiOns related to who has the burden to justify nondisclosure and the

availability of in camera review. Based on its view of the primacy of the PRA, the

Foundation refused to provide an alternative to the Nixon test to evaluate privilege

claims within the context of the PRA and refused to show any need for the

documents.



                                          4
Freedom Found. v. Gregoire, No. 86384-9


      Based on separation of powers considerations, the trial court recognized an

executive communications privilege. Given the Foundation's failure to provide an

alternative to the Nixon test, the trial court applied the Nixon test. The trial court

determined that the general counsel's letter to St. Clair had created a presumption

of privilege, satisfying Nixon's first step. The trial court ruled that the Foundation

had demonstrated neither a showing of particularized need nor an interest in

obtaining the documents that outweighed the public and constitutional interests

served by the privilege. The trial court also ruled that RCW 42.56.070(1)

incorporated constitutional privileges as an exemption to the production of

documents. Further, the trial court determined that if the PRA required a specific

statutory citation for executive privilege, RCW 43.06.010 provided such a

citation. 1 The trial court rejected the Foundation's request to order production of

the documents and granted the governor's motion for summary judgment.

      The Foundation sought direct review, which we granted.

                         II.    STANDARD OF REVIEW

      We review a trial court's grant of summary judgment de novo, performing

the same inquiry as the trial court. Neighborhood Alliance v. Spokane County, 172

Wn.2d 702, 715, 261 P.3d 119 (2011). Summary judgment is appropriate where no


       1
       This provision describes the powers and duties of the governor and authorizes the
governor to exercise the powers "prescribed by the Constitution." RCW 43.06.01 0.
                                           5
Freedom Found. v. Gregoire, No. 86384-9


genuine issue of material fact exists and the moving party is entitled to judgment as

a matter of law. Wash. Imaging Servs., LLC v. Wash. State Dep 't of Revenue, 171

Wn.2d 548, 555, 252 P.3d 885 (2011). The parties agree that no material issue of

fact exists here.

                           III.   ISSUES PRESENTED

(1)    Does Washington's separation of powers doctrine give rise to an executive
       communications privilege that serves as an exemption to the PRA?

(2)    Did the trial court properly determine that the executive communications
       privilege covered the documents at issue?

                                  IV.   ANALYSIS

A.     ThePRA

       Initially passed as a citizen's initiative in 1972, the PRA serves to ensure

governmental transparency in Washington State. 0 'Neill v. City of Shoreline, 170

Wn.2d 138, 146, 240 P.3d 1149 (2010). The PRA embodies "a strongly worded

mandate for broad disclosure of public records." Hearst Corp. v. Hoppe, 90 Wn.2d

123, 127, 580 P.2d 246 (1978). To effectuate this mandate, the PRA directs each

agency to allow public access to "all public records, unless the record falls within

the specific exemptions of subsection (6) of this section, this chapter, or other

statute which exempts or prohibits disclosure of specific information or records."

RCW 42.56.070(1) (reviser's note omitted). Under the PRA, the agency bears the

burden of showing that records fall within a statutorily specified exemption.

                                          6
Freedom Found. v. Gregoire, No. 86384-9


Neighborhood Alliance, 172 Wn.2d at 715. To preserve the PRA's broad mandate

for disclosure, this court construes its provisions liberally and its exemptions

narrowly. Bainbridge Island Police Guild v. City of Puyallup, 172 Wn.2d 398, 408,

259 P.3d 190 (2011).

      The Foundation maintains that RCW 42.56.070(1) requires the governor to

produce the documents it seeks, stressing that neither the PRA nor any other statute

recognizes an executive communications privilege.

      The Foundation's reading of RCW 42.56.070(1) fails to recognize that the

governor raises a constitutional privilege. We have recognized that the PRA must

give way to constitutional mandates. See Seattle Times Co. v. Serko, 170 Wn.2d

581, 594-97, 243 P.3d 919 (2010) (discussing how constitutional fair trial rights

may serve as an exemption under the PRA); Yakima County v. Yakima Herald-

Republic, 170 Wn.2d 775, 808, 246 PJd 768 (2011) (noting in dictum that the

argument that constitutional provisions can serve as PRA exemptions "has force").

These decisions recognize that the constitution supersedes contrary statutory laws,

even those enacted by initiative. Wash. Ass 'n for Substance Abuse & Violence

Prevention v. State, 174 Wn.2d 642, 654, 278 P.3d 632 (2012). If the governor has

correctly ascertained that constitutional principles provide her with a privilege, the

Foundation's PRA claim must fail.



                                          7
Freedom Found. v. Gregoire, No. 86384-9


B.    The Separation of Powers and Executive Privilege

      We have long described the separation of powers as one of the "cardinal and

fundamental principles" of our state constitutional system. Wash. State Motorcycle

Dealers Ass 'n v. State, 111 Wn.2d 667, 674, 763 P.2d 442 (1988). "Our

constitution does not contain a formal separation of powers clause." Brown v.

Owen, 165 Wn.2d 706, 718,206 P.3d 310 (2009). "'Nonetheless, the very division

of our government into different branches has been presumed throughout our

state's history to give rise to a vital separation of powers doctrine."' I d. (quoting

Carrick v. Locke, 125 Wn.2d 129, 135, 882 P.2d 173 (1994)).

      Our separation of powers jurisprudence guards the balance of powers

between branches. While we have acknowledged the important role that separation

of powers principles play in maintaining individual liberty, our separation of

powers jurisprudence directly "protects institutional, rather than individual,

interests." Carrick, 125 Wn.2d at 136 (citing Commodity Futures Trading Comm 'n

v. Schor, 478 U.S. 833, 851, 106 S. Ct. 3245, 92 L. Ed. 2d 675 (1986)). This

recognizes that "the damage caused by a separation of powers violation accrues

directly to the branch invaded," weakening its ability to check the other branches.

Id. Consequently, we test for separation of powers violations by asking "'whether

the activity of one branch threatens the independence or integrity or invades the



                                          8
Freedom Found. v. Gregoire, No. 86384-9


prerogatives of another."' Brown, 165 Wn.2d at 718 (quoting Carrick, 125 Wn.2d

at 135).

      The executive communications privilege plays a critical part in preserving

the integrity of the executive branch. Courts have widely recognized that the chief

executive must have access to candid advice in order to explore policy alternatives

and reach appropriate decisions. Nixon, 418 U.S. at 708; Republican Party v. NM

Taxation & Revenue Dep't, 2012-NMSC-026, 283 P.3d 853; State ex rel. Dann v.

Taft, 109 Ohio St. 3d. 364, 2006-0hio-1825, 848 N.E.2d 472; Guy v. Judicial

Nominating Comm 'n, 659 A.2d 777 (Del. Super. Ct. 1995); Hamilton v. Verdow,

287 Md. 544, 414 A.2d 914 (1980); Nero v. Hyland, 76 N.J. 213, 386 A.2d 846

(1978). These same courts have recognized that the communications privilege

ensures the chief executive access to such candid advice, promoting the effective

disch~tTge   of the chief executive's constitutional duties. Nixon, 418 U.S. at 705-08;

Republican Party, 283 P.3d at 866-68; Dann, 848 N.E.2d at 484; Guy, 659 A.2d at

783-84; Hamilton, 414 A.2d at 922; Nero, 386 A.2d at 853. Refusal to recognize

the gubernatorial communications privilege would subvert the integrity of the

governor's decision making process, damaging the functionality of the executive

branch and transgressing the boundaries set by our separation of powers doctrine.

See Nixon, 418 U.S. at 708 (calling the privilege "fundamental to the operation of

Government and inextricably rooted in the separation of powers"); accord Loving

                                            9
Freedom Found. v. Gregoire, No. 86384-9


v. United States, 517 U.S. 748, 757, 116 S. Ct. 1737, 135 L. Ed. 2d 36 (1996)

("Even when a branch does not arrogate power to itself, moreover, the separation-

of-powers doctrine requires that a branch not impair another in the performance of

its constitutional duties."); Guy, 659 A.2d at 783 (the privilege guards the "vital

public interest ... involved in the effective discharge of a governor's constitutional

duties").

       Our decision to recognize the executive communications privilege as an

exemption to the PRA comports with the decisions of our sister states. Every court

that has examined the executive communications privilege in light of open

government laws has recognized both the privilege and its applicability to open

government laws. Republican Party, 283 P.3d at 853; Dann, 848 N.E.2d at 485;

Guy, 659 A.2d at 777. The state open government laws at issue in Republican

Party, 2 Dann/ and Guy4 shared the PRA's purpose and language. Just as each of



       2
         In Republican Party, the court began by examining several provisions of its state
constitution and the Inspection of Public Records Act, N.M. STAT. ANN.§§ 14-2-1 to -12, which
is very similar to Washington's constitution and the PRA. Republican Party, 283 P.3d at 856,
859. Compare N.M. CONST. art. II, § 2 ("All political power is vested in and derived from the
people: all government of right originates with the people, is founded upon their will and is
instituted solely for their good."), with WASH. CoNST. art. I, § 1 ("All political power is inherent
in the people, and governments derive their just powers from the consent of the governed, and
are established to protect and maintain individual rights."); compare N.M. Stat. Ann. § 14-2-5
("a representative government is dependent upon an informed electorate" and "all persons are
entitled to the greatest possible information regarding the affairs of government"), with
Progressive Animal Welfare Soc'y v. Univ. of Wash., 125 Wn.2d 243,251, 884 P.2d 592 (1994)
("The stated purpose of the [PRA] is nothing less than the preservation of the most central tenets
of representative government."); compare N.M. STAT. ANN. § 14-2-1(A) ("Every person has a
                                                10
Freedom Found. v. Gregoire, No. 86384-9


those courts did, we determine that constitutional concerns must trump the

mandate of our open government law, and we reject the idea that this will debilitate

our democracy.

             Neither the Supreme Court of the United States nor state
      supreme courts have been persuaded by arguments similar to those
      asserted by relator here that the recognition of an executive privilege
      threatens the viability of our democratic institutions. Rather, to the
      extent that an executive privilege facilitates candor and open, vigorous
      debate in the formulation of public policy, it lubricates the decisional
      process.

Dann, 848 N.E.2d at 482.

       The Foundation argues that the PRA rmses no separation of powers

concerns. It asserts that the separation of powers doctrine concerns itself with

interbranch conflicts. It maintains that because the PRA empowers the people to

demand information from their government, no interbranch conflict occurs and the

separation of powers is not implicated. This argument fails for two reasons.

right to inspect public records" subject to enumerated exemptions.), with RCW 42.56.070
(agencies must make public records available unless exempted by the PRA).
        3
          The Dann court began its analysis by describing the Ohio PRA, OHIO REV. CODE ANN. §
149.43, and the state's commitment to openness. Dann, 848 N.E.2d at 477-78. "It has long been
the policy of this state, as reflected in the [PRA] and as acknowledged by this court, that open
government serves the public interest and our democratic system." !d. at 4 77. The court noted
that the Ohio PRA '"is construed liberally in favor of broad access, and any doubt is resolved in
favor of disclosure of public records."' !d. (quoting Gilbert v. Summit County, 104 Ohio St. 3d
660, 2004-0hio-7108, 821 N.E.2d 564, 566); accord Bainbridge Island Police Guild, 172 Wn.2d
at 408 (we construe the PRA's provisions broadly and exemptions narrowly).
        4
         The Guy court noted that lawmakers intended the Delaware Freedom of Information Act,
DEL. CODE ANN. Title 29, §§ 10001-10006, "to ensure government accountability, inform the
electorate and acknowledge that public entities, as instruments of government, should not have
the power to decide what is good for the public." 659 A.2d at 780 (citing Del. Solid Waste Auth.
v. News-Journal Co., 480 A.2d 628, 631 (Del. 1984)); accordRCW 42.56.030.
                                               11
Freedom Found. v. Gregoire, No. 86384-9


      First, the Foundation's reading ignores our separation of powers

jurisprudence. While separation of powers issues may sometimes involve conflict

between the branches of government, we apply the doctrine by protecting the

branches themselves. The communications privilege protects the chief executive's

access to candid advice. The PRA implicates this access. The governor may assert

the privilege to safeguard the integrity of the executive branch.

      Second, the people effectively act as the legislative branch when they pass

an initiative. "In approving an initiative measure, the people exercise the same

power of sovereignty as the legislature does when it enacts a statute." Wash. Ass 'n

for Substance Abuse, 174 Wn.2d at 654. The same constitutional constraints apply

to both an initiative and a legislative enactment. City of Burien v. Kiga, 144 Wn.2d

819, 824, 31 P.3d 659 (2001). Essentially, attempts to force disclosure of

information through the PRA involve a struggle between the legislative and

executive powers. This is exactly the type of interbranch conflict the Foundation

claims lies at the heart of the separation of powers doctrine.

      The dissent offers three reasons why we should refuse to recognize the

gubernatorial communications privilege: precedent from other jurisdictions offers

little guidance, the PRA contains other exceptions rendering the gubernatorial

communications privilege superfluous, and Washington's history of open

government conflicts with recognition of the privilege. We consider each in tum.

                                          12
Freedom Found. v. Gregoire, No. 86384-9


      The dissent first argues that we should reject the executive communications

privilege adopted in other jurisdictions based on differences in the powers of

Washington's governor and the chief executive officer in those jurisdictions.

Dissent at 5-8, 10 n.5. To distinguish Washington's office of governor from the

office of president, the dissent cites the president's expansive national security and

foreign policy powers. To distinguish Washington's governorship from the

governorship in other states, the dissent argues that Washington's office of

governor is weaker than the office of governor in other states.

      The dissent's attempts to distinguish the governorship from the presidency

must fail because the executive privilege does not arise from the scale of the office

at issue. It arises from executive power itself. '"It is generally acknowledged that

some form of executive privilege is a necessary concomitant to executive power."'

Dann, 848 N.E.2d 481 (internal quotation marks omitted) (quoting Vitauts M.

Gulbis, Annotation, Construction and Application, Under State Law, of Doctrine

of ''Executive Privilege," 10 A.L.R.4th 355, 357 (1981)). Just as the federal

constitution vests executive power in the president, our state constitution vests

executive power in the governor. Compare U.S. CONST. art. II, § 1, with WASH.

CONST. art. III, § 2. These vesting clauses provide both offices with the executive

communications privilege.



                                          13
Freedom Found. v. Gregoire, No. 86384-9


       Regardless, the dissent is incorrect in asserting that the president's national

security and foreign policy powers justify the existence of the presidential

communications privilege. The Nixon Court signaled that the communications

privilege was broader than the president's need for secrecy in foreign policy or

military matters, implicitly ruling out those powers as the wellspring of the

privilege. Nixon, 418 U.S. at 710-11. The gubernatorial communications privilege,

like the presidential communications privilege, arises from the need for the chief

executive to access differing and possibly unpopular viewpoints in order to

formulate policy. 5 Washington's governor requires this access to unpopular

viewpoints or candid discussion no less than the president does.

       Likewise, the strength or weakness of a governorship has no effect on the

existence of the communications privilege. If the division of the executive branch

into multiple elected offices distinguishes a strong from a weak governorship, then

the dissent correctly identifies the New Jersey governorship as a strong one. N.J.


       5
         We must disagree with the dissent's contention that the gubernatorial communications
privilege simply protects "inflammatory" memoranda or advice that the governor embark upon
"illegal courses of action." Dissent at 9-10. First, we cannot say that these statements reflect the
due respect we owe to a coordinate branch of government. Second, the gubernatorial
communications privilege exists to ensure that the governor has access to "moments of
speculation, venturesome alternatives, or retractable words." Killington, Ltd. v. Lash, 153 Vt.
628, 637, 572 A.2d 1368 (1990). Effective discharge of the governor's powers requires
consideration of all sides of the issues confronting Washington. To do so, the governor must
consider bad ideas, or ideas that are unpopular, either with segments of the electorate or the
electorate as a whole. It is the governor's access to these types of communications that the
privilege protects. Nixon, 418 U.S. at 705-08; Republican Party, 283 P.3d at 866-68; Dann, 848
N.E.2d at 484; Guy, 659 A.2d at 783-84; Hamilton, 414 A.2d at 922; Nero, 386 A.2d at 853.
                                                14
Freedom Found. v. Gregoire, No. 86384-9


CONST. art. V, § IV. For that matter, so is the governorship of Delaware. DEL.

CONST. art. III, § 9. However, as in Washington, multiple elected offices comprise

the executive branches in Ohio and New Mexico. OHIO CONST. art. III, §§ 1, 3;

N.M. CoNST. art. V, § 1. Each of these states, whether possessing a weak or strong

executive, has recognized the executive communications privilege. Again, it is the

vesting of executive power within the chief executive officer that creates the

privilege, not the scope of the office. 6

       The dissent also claims that the PRA contains exemptions that eliminate the

need for an executive privilege. Dissent at 6, 11. The dissent offers no reasoning or

evidence that any of these other privileges provides sufficient protection to

encourage candid advice. For example, the most topical of these exemptions, the

exemption for preliminary drafts and similar materials, ends when the policy is

implemented. Progressive Animal Welfare Soc 'y v. Univ. of Wash., 125 Wn.2d


       6
         The dissent argues that Babels v. Secretary of Executive Office, 403 Mass. 230, 526
N.E.2d 1261 (1988) demonstrates that some states have rejected the executive communications
privilege. The term of executive privilege is often used interchangeably with two different
subdoctrines: the deliberative process privilege and the executive communications privilege. In
reSealed Case, 326 U.S. App. D.C. 276, 121 F.3d 729, 737-40 (1997). The deliberative process
privilege is a common law doctrine that covers general predecisional discussions among
governmental officials. Id. at 737-38. The executive communications privilege is constitutionally
based and it covers communications by and to the governor and certain aides, as discussed
below. Id. at 738-40. Babets involved a request for deliberations occurring as part of an agency
decision making process. As such, it considered the deliberative process privilege, not the
gubernatorial communications privilege. Babets, 403 Mass. at 231-32. While the Babets court
did consider and reject constitutional arguments, those arguments have no viability in the context
of the deliberative process privilege. See id. at 233-34. Babets is inapposite to the question before
us today.
                                                 15
Freedom Found. v. Gregoire, No. 86384-9


243, 257, 884 P.2d 592 (1994). The communications privilege continues to shield

the governor's conversations after this exemption ends, providing additional

incentive to provide candid advice, the constitutional rationale for the privilege.

      Further, we refuse to displace constitutional protections with statutory ones.

For example, fundamental freedoms are given constitutional protections precisely

because doing so protects them from mere changes in the law. See W. Va. State Bd.

of Educ. v. Barnette, 319 U.S. 624, 638, 63 S. Ct. 1178, 87 L. Ed. 1628 (1943). As

discussed above, the separation of powers doctrine plays an important role in

preserving individual rights by ensuring strong branches that can effectively check

one another. We must guard these structural protections in the same manner that

we protect the individual rights themselves. Displacing the constitutional

protections with statutory ones is incompatible with this duty.

      Finally, the dissent argues that the Washington experience argues against the

recognition of the gubernatorial communications privilege. Contrary to the

dissent's assertion that "[o]ur state has functioned quite well for approximately 120

years without this privilege," the record reflects that other governors have, in fact,

invoked the privilege to shield documents from disclosure. Dissent at 8; CP at 27.

Our state has functioned well with the existence of the privilege. Further, we note

that the    experience    in   other states     demonstrates   that   a   gubernatorial



                                           16
Freedom Found. v. Gregoire, No. 86384-9


communications privilege may coexist with a strong commitment to open

government. See, e.g., Dann, 848 N.E.2d at 472; Guy, 659 A.2d 777.

C.    The Qualified Gubernatorial Communications Privilege

      Every court that has considered the issue has refused to recogmze an

absolute privilege. Nixon, 418 U.S. at 706-07; Republican Party, 283 P.3d at 868;

Dann, 848 N.E.2d at 485; Guy, 659 A.2d at 785; Hamilton, 414 A.2d at 925; Nero,

386 A.2d at 853. Separation of powers concerns recognize the executive's need to

keep some conversations confidential. Separation of powers concerns also dictate

that the courts may override that confidentiality when it conflicts with "the court's

duty to see that justice is done in the cases which come before it." 0 'Connor v.

Matzdorff, 76 Wn.2d 589, 600, 458 P.2d 154 (1969); see Nixon, 418 U.S. at 711-

13. These contrasting constitutional requirements define the limits of the

gubernatorial communications privilege in several ways.

      Above all, the constitutional communications privilege applies only to

communications '"authored'" or "'solicited and received'" by the governor or

aides with "'broad and significant responsibility for investigating and formulating

the advice to be given"' to the governor. Judicial Watch, Inc. v. Dep 't of Justice,

361 U.S. App. D.C. 183, 365 F.3d 1108, 1114, 1116 (2004) (quoting In reSealed

Case, 326 U.S. App. D.C. 276, 121 F.3d 729, 752 (1997)). The executive

communications privilege must extend beyond the governor to serve these
                                         17
Freedom Found. v. Gregoire, No. 86384-9


purposes. In reSealed Case, 121 F.3d at 747-52; Judicial Watch, 365 F.3d at 1114-

17. Senior advisors must have the ability to obtain frank advice to help the

governor shape policy decisions; extending the privilege away from the governor

assures that these advisors will receive candid opinions. Judicial Watch, 365 F.3d

at 1115. However, "the demands of the privilege become more attenuated the

further away the advisors are from the [chief executive] operationally." Jd. The

privilege's justifications fade when dealing with aides unlikely to ever provide

policy     advice.   ld.   Accordingly,   the   privilege   encompasses    not   only

communications with the governor, but to senior policy advisors as well.

         Second, the communication must occur "for the purpose of fostering

informed      and     sound    gubernatorial    deliberations,   policymaking,     and

decisionmaking." Dann, 848 N.E.2d at 485. Like any other privilege, we must

limit the gubernatorial communications privilege to its purposes, here ensuring the

governor's access to frank advice in order to carry out her constitutional duties. See

Adcox v. Children's Orthopedic Hasp. & Med. Ctr., 123 Wn.2d 15, 31, 864 P.2d

921 (1993). The privilege does not exist to shroud all conversations involving the

governor in secrecy and place them beyond the reach of public scrutiny. Only

those communications made to inform policy choices qualify for the privilege.

         Finally, the governor must provide a record that allows the trial court to

determine the propriety of any assertion of the privilege. '"[I]t is the judiciary (and

                                           18
Freedom Found. v. Gregoire, No. 86384-9


not the executive branch itself) that is the ultimate arbiter of executive privilege."'

Republican Party, 283 P.3d at 868 (alteration in original) (quoting Comm. on

Judiciary v. Miers, 558 F. Supp. 2d 53, 103 (D.D.C. 2008)). Judicial inspection of

material to determine the applicability of the privilege intrudes upon the separation

of powers by breaching the confidentiality of the communications. Nixon, 418 U.S.

at 713-14; Dann, 848 N.E.2d at 486; Hamilton, 414 A.2d at 926. Respect for a

coordinate branch of government therefore requires us to provide some deference

to a governor's decision that material falls within the ambit of executive privilege.

Dann, 848 N.E.2d at 486. But the judicial branch has the ultimate responsibility to

determine the validity of a privilege claim. To assist the courts in making this

determination, the governor must provide a privilege log listing the documents

involved, the author and recipient, and a general description of the subject matter

such that the court can evaluate the propriety of the governor's claims. If the

governor provides this log, the courts must treat the communications as

presumptively privileged.

       Because the privilege is qualified, the requesting party may attempt to

overcome the presumption by showing a particularized need for the materials. If

the party makes this showing, the trial court must evaluate the documents in

camera. The trial court must determine whether the requesting party's need for the

material outweighs the public interests served by protecting the chief executive's

                                           19
Freedom Found. v. Gregoire, No. 86384-9


access to candid advice for purposes of formulating policy; if so, it must release the

documents. The federal courts have recognized that the demands of both criminal

and civil trials may serve to overcome the privilege. Nixon, 418 U.S. at 712-13;

Sun Oil Co. v. United States, 514 F.2d 1020, 1024 (Ct. Cl. 1975); Dellums v.

Powell, 182 U.S. App. D.C. 244, 561 F.2d 242, 247 (1977). Other state courts have

suggested that "authorized legislative committee[s] or grand jur[ies]" may also be

able to me1ke !_he necessary showing. Dann, 848 N.E.2d at 486. We express no

opinion on whether these or any other justifications would serve to overcome the

presumption of privilege for the simple reason that the Foundation refused to make

any attempt to overcome the presumption by refusing to demonstrate a specific

need for the documents. 7

      The dissent urges us to adopt a modified version of the Nixon test. The

dissent claims that we should follow the lead of the New Mexico Supreme Court

and eliminate Nixon's requirement that a requesting party overcome any assertion

of privilege with a showing of particularized need. This test is inconsistent with the

constitutional underpinnings of the gubernatorial communications privilege.

Separation of powers considerations require us to abstain from examining material

the governor has determined is privileged unless the requesting party demonstrates
       7
        Chief Justice Madsen's concurrence advocates our including more guidance on the
executive privilege we recognize. The parties have not presented argument on the contours.
Future cases, if any, will provide the appropriate opportunities. We should not make these
decisions in a vacuum.
                                           20
Freedom Found. v. Gregoire, No. 86384-9


some particularized need for the material, for judicial examination necessarily

intrudes into the executive branch's need for confidentiality. Dann, 848 N.E.2d at

486. The fact that the requesting party is seeking the material under the PRA is

irrelevant to this constitutional analysis. Guy, 659 A.2d at 785; Killington, Ltd. v.

Lash, 153 Vt. 628, 635, 572 A.2d 1368 (1990). Holding otherwise elevates an

exercise of the legislative power above the constitution, which is anathema to our

system of law. Marbury v. Madison, 5 U.S. (1 Cranch) 137, 178, 2 L. Ed 60

(1803).

D.     The Gubernatorial Communications Privilege Applied

       Having defined the boundaries of the gubernatorial communications

privilege, we must now apply them to the communications at issue in the

Foundation's PRA request. Our review of the record shows the gubernatorial

communications privilege applies to the materials the Foundation seeks. 8

       The governor provided the Foundation, and the trial court, with a privilege

log and a letter explaining the log. The letter and log identify the documents at

issue, the author and recipient of each document, and their subject matter in terms

       8
         This case concerns an assertion of executive privilege made by a sitting governor in
response to a PRA request made during her term of office. The assertion of privilege led to a suit,
trial, and appeal for which we heard argument during that same term of office. As the dissent
notes, some question exists about the ability of a former governor to assert the gubernatorial
communications privilege. Dissent at 18-19. However, the facts of this case do not offer the
chance to resolve this question. Consequently, we defer answering the question of a former
governor's authority to assert the gubernatorial communications privilege until the appropriate
case presents us with the opportunity to do so.
                                                21
Freedom Found. v. Gregoire, No. 86384-9


sufficient to determine the applicability of the privilege claims. Four of the

documents were directed to the governor herself. One of these is the redacted

document; apparently the governor chose to waive privilege for all but her

handwritten comments on a decision document. The governor authored the entirety

of one of the other documents. The final document consists of an e-mail written by

the governor's executive assistant to the governor's executive policy staff. This

document also incorporated questions the governor wrote and directed her assistant

to forward on to the policy staff and some of their responses to these questions.

The letter from the governor's counsel states that the governor asserted privilege to

assist in the fulfillment of her constitutional duties. The gubernatorial

communications privilege we have described above covers these documents. The

communications were communications authored or solicited and received by the

governor or senior advisors who had broad discretion over policy matters. They

concerned policy matters. The governor's assertion of privilege therefore creates a

presumption of privilege, allowing the governor to withhold the documents absent

a sufficient showing by the Foundation. 9



       9
          The governor's chief counsel made the assertion of privilege on behalf of the governor,
both in response to the Foundation's PRA request and then under penalty of perjury during the
trial below. While the privilege belongs to the governor, dissent at 17-18, we cannot say that this
is not an assertion of privilege by the governor. An appropriate official has invoked the privilege
on behalf of the governor. See New England Coal. for Energy Efficiency & Env 't v. Office of
Governor, 164 Vt. 337, 344-45, 670 A.2d 815 (1995).
                                               22
Freedom Found. v. Gregoire, No. 863 84-9


      The Foundation refused to make any type of showing of need that would

require the court to determine whether its interest in obtaining the documents

outweighed the public interest in the governor's access to candid advice.

Accordingly, the trial court did not err in determining that the Foundation could

not compel the governor to disclose the documents. Because the Foundation did

not prevail, here or at trial, we affirm the trial court's decision to deny the

Foundation attorney fees under RCW 42.56.550( 4).

                                V.     CONCLUSION

      The people delegated supreme executive power to the governor when they

ratified the constitution. The gubernatorial communications privilege, delegated

along with supreme executive power and vested in the governorship, cabins the

right to demand information through open government laws. Republican Party,

283 P.3d at 856. The PRA cannot override this constitutional delegation of power;

any such attempt must come through constitutional amendment. Like the trial court

below,   we   conclude   that    the   governor   may   invoke   the   gubernatorial

communications privilege in response to a PRA request.

      We affirm.




                                         23
Freedom Found. v. Gregoire, No. 86384-9




WE CONCUR:




                                     24
Freedom Foundation v. Gregoire




                                          No. 86384-9

         MADSEN, C.J. (concurring)-Washington has long enjoyed a tradition of open

government and public disclosure. In light of this commitment, I agree with the

concurrence's narrow interpretation of the Nixon 1 test to better reflect the interests of the

people of this state. However, I write separately because neither the majority opinion nor

Justice C. Johnson's concurring opinion clearly identifies limitations upon the executive

privilege and the parameters for in camera review of requested communications. Without

clearly articulated guidance, there is the potential for inconsistent and overly broad

application of the privilege. Therefore, I concur to urge clarification on this point.

                                           Discussion

         The majority opinion only vaguely defines the scope of the executive privilege. In

discussing the privilege, the majority broadly refers to the chief executive's need for

candid advice to carry out his or her constitutional duties. Majority at 9, 18. Although

the majority acknowledges this privilege does not protect all conversations involving the

governor, the majority unhelpfully states that only communications made to inform

policy choices are protected. I d. at 18. However, one could easily interpret most, if not

all communications as being encompassed in this amorphous standard.


1
    United States v. Nixon, 418 U.S. 683,94 S. Ct. 3090,41 L. Ed. 2d 1039 (1974).
No. 86384-9
Concurrence by Madsen, C.J.


      Furthermore, the majority provides limited guidance to courts conducting in

camera review. While discussing this third step in the Nixon analysis, the majority

opinion states that the trial court "must determine whether the requesting party's need for

the material outweighs the public interests served by protecting the chief executive's

access to candid advice for purposes of formulating policy." Id. at 19-20. In so doing,

the majority declines to further refine this test because Freedom Foundation did not

attempt any showing of need to overcome the presumption of privilege. I agree with the

concurrence that we should modify the Nixon analysis to remove the need requirement.

Concurrence at 6. As the concurrence states, such a heavy burden on the requester at the

state level is not warranted where the concerns that face the president are not faced by the

governor.

       Although the concurrence discusses in camera review in more depth than the

majority, adequate guidance is still not provided to the trial court regarding the scope of

such review, including the extent to which documents are protected. For example, the

concurrence advocates for an approach resembling our existing review process under the

Public Records Act (PRA), chapter 42.56 RCW, comparing the deliberative process

exemption. While it is attractive to draw parallels to the in camera review procedures

undertaken in the PRA, the executive privilege exemption requires a narrower test than

the deliberative process exemption. This is because the deliberative process exemption

only protects policies or recommendations until implementation. Progressive Animal

 Welfare Soc 'y v. Univ. of Wash., 125 Wn.2d 243, 257, 884 P.2d 592 (1994) (citing


                                              2
No. 86384-9
Concurrence by Madsen, C.J.


Brouillet v. Cowles Publ'g Co., 114 Wn.2d 788, 799-800, 791 P.2d 526 (1990)). In

contrast, the executive privilege exemption potentially protects governor opinions in

perpetuity, as acknowledged by the concurrence. Concurrence at 5.

       To avoid the risk of an overly broad application of the privilege, we should

explicitly limit this constitutionally derived privilege to only communications involving

the express constitutional powers and duties of the governor. Specifically, our governor

has the powers to pardon, veto, and remit fines and forfeitures, and the duty to be

commander-in-chief of the military in the state. CONST. art. III,§§ 8, 9, 11, 12. If these

powers or duties are not implicated in a communication, then the governor should look to

the PRA for protections from disclosure.

       At the very least, we should provide clear and narrow parameters regarding the

content of privileged communications. Otherwise, there is the potential for almost all

communications to be considered privileged in the guise of supporting the governor's

access to candid advice. This could also lead courts to inconsistent results during in

camera review. As the Ohio Supreme Court noted in State ex rel. Dann v. Taft, 110 Ohio

St. 3d 252, 260, 2006-0hio-1825, 853 N.E.2d 263, all communications could be argued

to collectively inform a governor, but that such an application is overbroad.

       I would also advocate that entire documents not be withheld if the privilege

applies; instead, those portions that are privileged should be redacted. I believe it is

crucial to make these distinctions clear, lest it appear that all communications fall under

the exemption.


                                              3
No. 86384-9
Concurrence by Madsen, C.J.


      While I am mindful of the position that the governor has and the important

decisions faced by the office, we must not ignore Washington's commitment to public

disclosure. The governor's decisions should not be entirely shielded from public view

when the position naturally faces lobbying and other potential influences of which the

public may need to be aware. Accordingly, I agree with Justice C. Johnson's

concurrence to the extent that he advocates limitations on the privilege and proposes

eliminating the Nixon showing of need requirement for in camera review. However, I

believe more clarity is necessary to define the extent of the privilege so as to prevent

inconsistent and potentially broad application of the privilege by courts conducting in

camera review.




                                              4
No. 86384-9
Concurrence by Madsen, C.J.




                                  ~)c.y




                              5
Freedom Foundation v. Gregoire
Concurrence by C. Johnson, J.




                                          No. 86384-9


      C. JOHNSON, J. (concurring)-! concur with the majority but write

separately to express my concerns with the majority's adoption of the three-part

Nixon 1 analysis. I agree with the majority that under our state constitution an

executive communications privilege exists somewhat analogous to that under the

federal constitution. It does not then follow, though, that we must adopt the federal

approach applicable to the exercise of presidential executive privilege. Our

commitment to open government, the differences between gubernatorial and

presidential power, and the excessive burdens to compel disclosure under the

federal analysis warrant a more realistic analysis. We should adopt an approach

more reflective of the principles of state government and consistent with our

established framework controlling analysis of exemptions under the Public

Records Act (PRA), chapter 42.56 RCW.


       1
           United States v. Nixon, 418 U.S. 683, 94 S. Ct. 3090,41 L. Ed. 2d 1039 (1974).
Freedom Foundation v. Gregoire, No. 86384-9
Concurrence by C. Johnson, J.


        Washington's history illustrates a more robust commitment toward public

disclosure than our federal 'government, and the PRA is the most forceful example

of this commitment. Although we have previously noted that the federal Freedom

of Information Act (FOIA), 5 U.S.C. § 552, is an appropriate comparison when

discussing our own PRA, the two acts are by no means identical. See Hearst Corp.

v. Hoppe, 90 Wn.2d 123, 129, 580 P.2d 246 (1978) (noting that the PRA is more

severe than FOIA in several areas, such as the awarding of attorney fees). Just as

the United States Supreme Court recognized that presidential executive privilege

"must be considered in light of our historic commitment to the rule of law," Nixon,

418 U.S. at 708, so must gubernatorial privilege be considered in light of our own

state's historic commitment to public disclosure and open government.

        The office of governor is not equivalent to the office of the president of the

United States, either in the scope of power or the ramifications that flow from

disclosure of confidential information. The dissent wrongly concludes that because

t~e   governor is not pressed by the weighty concerns of national security,

gubernatorial executive privilege does not exist. Dissent at 6. The scope of an
  '

executive's power is irrelevant in regard to the existence of the executive privilege

because executive privilege is derived from the structure of the state and federal

constitutions. But the scope is quite relevant in regard to the degree of deference


                                              2
Frer;dom Foundation v. Gregoire, No. 86384-9
Concurrence by C. Johnson, J.


afforded that privilege. Our governor is not pressed with comparable decisions to

those of the president, and the test for gubernatorial privilege should reflect this

lesser need for confidentiality.

       Finally, the Nixon analysis is contrary to common sense. By leaving the

inquiry into whether the documents are protected by executive privilege until the

final, third step, the requesting party may be forced to provide a particularized need

for documents that may not even be privileged at all. In fact, this occurred, after

lengthy and costly litigation, in Dann II, a case that the majority cites approvingly

but neglects to note the final outcome. State ex rel. Dann v. Taft (Dann II), 110

Ohio St. 3d 252, 2006-0hio-1825, 853 N.E.2d 263, 272 (holding that executive

privilege did not apply to nearly all material requested under state PRA). The

Nixon C),nalysis' s gra!lt of extreme deference to the executive's assertion of

executive privilege, and the heavy burden it places on the requestor by requiring a

showing of particularized need even before the privilege is established, are simply

not warranted at the state level.

       The governor enjoys an executive communications privilege, but we are not

bound to uncritically follow the lead of several of our sister states and the federal

courts in adopting the Nixon analysis. A rule that better balances both the

constitutional separation of powers and the obligations of an open government


                                               3
Freedom Foundation v. Gregoire, No. 86384-9
Concurrence by C. Johnson, J.


should be adopted. The PRA provides a helpful model upon which to base a more

narrowly tailored ntle in the examination of executive privilege at the state level.

While the PRA is statutory, it cannot bind our analysis of a constitutional privilege.

But we should not be so quick to discard the experience our courts have acquired

in reviewing PRA requests.

       The approach should be that after the governor asserts an executive privilege

and the requestor, in turn, files a claim for disclosure, the court reviews the

documents in camera to determine whether the privilege applies. If the court finds

that the executive privilege does not apply, the documents are released. Our courts

are already familiar with the in camera review process mandated by the PRA to

determine whether an exemption applies. RCW 42.56.550(3). While not advanced

by the parties, the analysis for executive privilege should resemble our existing

review process under the PRA. For example, in reviewing whether documents are

exempt as a deliberative process under RCW 42.56.280, the court conducts an in

camera review of the documents to determine whether the agency has met its

burden of proving that the documents have met the four required criteria.

Progressive Animal Welfare Soc yv. Univ. of Wash., 125 Wn.2d 243, 256, 884

P.2d 592 (1994) (PAWS). In camera review is, similarly, warranted to establish the

judicially created PRA exemption for attorney work product. Soter v. Cowles


                                              4
F'reedom Foundation v. Gregoire, No. 86384-9
Concurrence by C. Johnson, I.


Publ'g Co., 162 Wn.2d 716, 744, 174 P.3d 60 (2007). As under the PRA, under

our approach to executive privilege, the burden would rest with the governor to

establish an exemption (here, executive communications privilege) to the normal

disclosure   req~irem~nts.   Cf RCW 42.56.550(1) (placing the burden of proof on the

agency to establish that refusal to permit public inspection). This analysis would

not only be consistent with the spirit of the PRA but would also narrow the

executive communications privilege. A narrow approach to this privilege is

consistent with our existing cases. See PAWS, 125 Wn.2d at 251. Likewise, a

narrow approach should look to limit the duration of a specific assertion of

executive privilege, perhaps until the term of office ends or until the need for

confidentiality abates.

       The Nixon analysis is broader in scope and more deferential to the executive

than any existing exemption under the PRA. Our former governor did not assert

t?at she is exempt from the PRA, yet the majority's adoption of the federal

approach has the potential to functionally isolate the governor and the governor's

staff from the. disclosure mandates of the PRA. If the governor, in fact, does seek

such a broad and deferential executive communications privilege, that should be

for the legislature to create, not this court.




                                               5
Freedom Foundation v. Gregoire, No. 86384-9
Concurrence by C. Johnson, J.


      In the present case, our former governor responded to Freedom Foundation's

PRA request by providing all but five documents and a partially redacted sixth. On

these documents alone does she assert an executive communications privilege?

Freedom Foundation should not be further required to provide a particularized

need for documents whose content it cannot possibly determine unless the

documents are disclosed. The lower court should review in camera whether the

former governor has met her burden in establishing a communications privilege

over these ·documents, and if she has not, the documents should be released in

accord with our state's commitment to transparency and open government.




                                              6
Freedom Foundation v. Gregoire, No. 86384-9
Concurrence by C. Johnson, J.




                                              7
Freedom Foundation v. Christine 0. Gregoire, No. 86384-9
Dissent by J.M. Johnson, J.




                                   No. 86384-9

       J.M. JOHNSON, J. ( dissenting)-Today the majority amends our

constitution and laws (Initiative 276) to grant a former governor power to

hide from the citizens office records relating to major (and often expensive)

deals made by the governor. The current and recently elected governor does

not support nor advocate this protection, but the "majority" marches on, with

neither constitutional nor legal support-save one case involving the

discovery of the files of Richard Nixon, when impeached as United States

president.

       It was once wisely observed that "[a] popular Government, without

popular information, or the means of acquiring it, is but a Prologue to a

Farce or a Tragedy; or, perhaps both.            Knowledge will forever govern

ignorance: And a people who mean to be their own Governors, must arm

themselves with the power which knowledge gives."            Letter from James




                                             1
Freedom Foundation v. Christine 0. Gregoire, No. 86384-9
J.M. Johnson, J. dissenting



Madison to W.T. Barry (Aug. 4, 1822), in 9 THE WRITINGS OF JAMES

MADISON 103 (1910).

       The majority ignores our state's constitution, statutes, and populist

tradition and does great damage to over 120 years of open government in

Washington, as enforced by Initiative 276, as well as to the limits our

constitutional framers intentionally placed on executive power.    It is not

alarmist to say that this decision could place a shroud of secrecy over much

government conduct, unless changed by a wiser court, electorate, or

legislature.

       Our constitution does not mandate nor does it allow this result.

Unlike the United States president, commander-in-chief of the nation's

military, Washington's governor does not need the immense power of a

gubernatorial communications privilege in order to maintain the proper

balance between the branches required by the separation of powers doctrine

or to protect his or her decisions from the public eye. Washington State has

no stealth bombers, nuclear weapons, or immediate plans for war.

Accordingly, I dissent.




                                         2
Freedom Foundation v. Christine 0. Gregoire, No. 86384-9
J.M. Jolmson, J. dissenting




                                    ANALYSIS

I.     This Court Does Not Need To Create a Gubernatorial
       Communications Privilege in Order To Afford the Executive Branch
       Limited Protection Required by Separation of Powers

       a.     Separation of Powers

       Our constitution does not contain a formal separation of powers

clause. However, this court has recognized that the division of our state

government into different branches gives rise to a "'vital separation of

powers doctrine."' Brown v. Owen, 165 Wn.2d 706, 718, 206 P.3d 310

(2009) (quoting Carrick v. Locke, 125 Wn.2d 129, 135, 882 P.2d 173

(1994)).    We test for separation of powers violations by determining

"'whether the activity of one branch threatens the independence or integrity

or invades the prerogatives of another.'"         I d. (internal quotation marks

omitted) (quoting Carrick, 125 Wn.2d at 135). The "'fundamental functions

of each branch [must] remain inviolate."' I d.

       For example, we will not overturn the president of the senate's ruling

on a point of order or compel the president of the senate to forward a bill to

the house because to do so would impermissibly interfere with one of the

legislature's fundamental functions. Id. at 719-22. For the same reason, the

legislature may not adopt procedural rules that conflict with our court rules.

                                         3
Freedom Foundation v. Christine 0. Gregoire, No. 86384-9
J.M. Johnson, J. dissenting



E.g., Putman v. Wenatchee Valley Med. Ctr., 166 Wn.2d 974, 984-85, 216

P.3d 374 (2009). Similarly, we will not review a governor's decision to call

a special session of the legislature because that decision is "the exclusive

province of the governor, under the constitution." State v. Fair, 35 Wash.

127, 131, 76 P. 731 (1904).

       That said, the three branches are not "hermetically sealed off from one

another." Carrick, 125 Wn.2d at 135. In fact, "[o]ur system of government

allows each branch to exercise some control over the others .... " Brown,

165 Wn.2d at 720.           "The different branches must remain partially

intertwined if for no other reason than to maintain an effective system of

checks and balances, as well as an effective government." Carrick, 125

Wn.2d at 135 (citing In re Juvenile Director, 87 Wn.2d 232, 239-40, 552

P.2d 163 (1976)). Like the framers of the United States Constitution, our

framers were concerned with creating a government that is "both effective

and accountable." See Loving v. United States, 517 U.S. 748, 757, 116 S.

Ct. 1737, 135 L. Ed. 2d 36 (1996). As I will further explain below, the

Public Records Act (PRA), chapter 42.56 RCW, serves as a tool of

accountability that does not intrude on the fundamental functions of the

executive found in our state constitution. Through Amendments 8 and 9 of

                                         4
Freedom Foundation v. Christine 0. Gregoire, No. 86384-9
J.M. Johnson, J. dissenting



the state constitution, the people (voters) took power to make or void law

and remove elected officials, all without the governor having any role.

       b.     Candid Advice

       I agree with the majority that sometimes the governor "must have

access to candid advice in order to explore policy alternatives and reach

appropriate decisions." Majority at 9. I vehemently disagree, however, with

the majority's conclusory assertion that our governor must enjoy the same

privilege as the president of the United States in order to receive that

advice. 1 It is possible to analogize between the two offices in the sense that

both are the head of their respective executive branches, but when

comparing their individual responsibilities, it becomes increasingly difficult

to justify the adoption of such a powerful privilege at the state level. The

governor does not need as much decisional "elbow room" as the president.

       The president is granted exceptional powers and responsibilities in

article II of the United States Constitution. The main case upon which the

majority relies, United States v. Nixon, directly acknowledged that the
1
 Notably, a "gubernatorial communications privilege" clause is nowhere to be found in
our state constitution. Presumably, our framers did not think our governor needed such a
powerful privilege in order to receive the candid advice necessary to exercise his or her
constitutional duties.




                                           5
Freedom Foundation v. Christine 0. Gregoire, No. 86384-9
J.M. Johnson, J. dissenting




privilege afforded the president owed itself to "the singularly unique role

under art. II of a President's communications and activities, related to the

performance of duties under that Article." 418 U.S. 683, 715, 94 S. Ct.

3090, 41 L. Ed. 2d 1039 (1974); see also In reSealed Case, 326 U.S. App.

D.C. 276, 121 F.3d 729, 749 (1997) (noting that the president occupies a

truly unique position in the separation of powers analysis).        Sure, the

governor has some dealings with other governments and is the nominal

commander-in-chief of the state National Guard, but those responsibilities

are wholly different from overseeing the Central Intelligence Agency (CIA)

conducting active military missions overseas or engaging in antinuclear

proliferation negotiations with hostile foreign powers.    There is little, if

anything, that the governor handles that a little more public scrutiny could

drastically harm; no death of American citizens or international conflict will

result. See Nixon, 418 U.S. at 710, 715. The scale of the privilege should

reflect the difference in scale between the offices.       The multitude of

exemptions available under the PRA sufficiently protect the governor's

access to candid advice.         See, e.g., RCW 42.56.280 (exempting the ·

preliminary drafts, notes, recommendations, and intra-agency memorandums

in which opinions are expressed or policies formulated or recommended).

                                         6
Freedom Foundation v. Christine 0. Gregoire, No. 86384-9
J.M. Johnson, J. dissenting



       Furthermore, secrecy may be mundane at the federal level, but it is not

in Washington. The Supreme Court in Nixon acknowledged that "[t]here is

nothing novel about [federal] governmental confidentiality" and cited in

support the fact that the Constitutional Convention of 1787 was conducted in

complete privacy. Nixon, 418 U.S. at 705 n.15. In contrast, Washington's

convention was conducted under the watchful eye of the public. Yelle v.

Bishop, 55 Wn.2d 286, 292, 347 P.2d 1081 (1959) (noting the presence of

newspapers at the convention). The very first section of the very first article

in our state constitution establishes that the government, including the

governor, derives its power from the consent of the people. WASH. CONST.

art. I, § 1 ("All political power is inherent in the people, and governments

derive their just powers from the consent of the governed, and are

established to protect and maintain individual rights.").        The framers

undoubtedly intended for that consent to be informed.        Accordingly, the

PRA is just a statutory acknowledgement of this long tradition and history.

It was not groundbreaking for our state when the voters declared in the PRA

that

             [t]he people of this state do not yield their sovereignty to
       the agencies that serve them. The people, in delegating
       authority, do not give their public servants the right to decide
       what is good for the people to know and what is not good for
                                         7
Freedom Foundation v. Christine 0. Gregoire, No. 86384-9
J.M. Johnson, J. dissenting



       them to know. The people insist on remaining informed so that
       they may maintain control over the instruments that they have
       created.

RCW 42.56.030. Open government is one of our state's clearest and most

fundamental guiding principles.

       Contrary to the majority's contention, failing to recogmze a

gubernatorial communications privilege would not "subvert the integrity of

the governor's decision making process" and "damag[e] the functionality of

the executive branch." Majority at 9. Our state has functioned quite well for

over 100 years without this privilege. 2 It is instructive that the current

governor does not think the privilege will be essential to the "functionality"

of his administration. 3




2
  The majority cites to a declaration from the governor's counsel, Narda Pierce, to imply
that the governors in this state have a long and established history of asserting executive
privilege. See majority at 16 (citing to Clerk's Papers (CP) at 27). This declaration
contains a conclusory statement that "previous governors ... [have] recognized" the
privilege citing to only one other, very recent, example of a governor who asserted the
privilege: Gary Locke. CP at 27 (Decl. Pierce~ 27). Notably, Ms. Pierce was "Solicitor
General in the Attorney General's Office from 1993-2005 and in that role interacted with
and provided advice to ... [Gary Locke] and his staff." Id. The majority's citation does
not refute my point.
3
  Governor Inslee said that he would not invoke the executive communications privilege
that Governor Gregoire has used to block the release of the records in this case. Brad
Shannon, McKenna, Inslee Seek Open Records, TI--IE OLYMPIAN, June 17, 2012, at A3,
A12.


                                             8
Freedom Foundation v. Christine 0. Gregoire, No. 86384-9
J.M. Johnson, J. dissenting



      Moreover, the statements in Nixon, 418 U.S. at 686, the majority cites

in support of its argument make more sense within the specific context of
                                                                        4
that case. Secretly recorded conversations were at issue in Nixon.          Here,

we deal not with secretly recorded conversations but with written

documents, i.e., reflective communications. If we refused to acknowledge a

privilege in this case, it would likely mean that the governor and his or her

aides would have to be more thoughtful and reflective in their circulated

written communications. One would hope that the officials in question are

already not offering foolish advice and are already refraining from

suggesting actions that would violate statutes or regulations. In other words,

the predominant effect would be on tone not candor. "Could it be that a

governor might be more inclined to take good advice if he [or she] knows

that the public will one day see that he [or she] was offered it?" State ex rel.

Dann v. Taft, 109 Ohio St. 3d. 364, 389, 2006-0hio-1825, 848 N.E.2d 472

(2006) (Pfeifer, J., dissenting).




4
 Washington law makes it illegal to record a conversation without mutual consent.
RCW 9.73.030.


                                         9
Freedom Foundation v. Christine 0. Gregoire, No. 86384-9
J.M. Johnson, J. dissenting



       c.     Washington's Constitution and Laws

       Washington's constitution and laws demonstrate a strong tradition of

open government that should not be overridden out of concern that the

governor or his or her aids might have to be a little less inflammatory in their

memoranda or might have to stop suggesting illegal courses of action. The

governor offers no concrete evidence that the executive does not function

effectively because of the lack of a gubernatorial communications privilege.

The majority is exempting the governor from one of this state's clearest

guiding principles-open government-on the basis of vague conclusions

about human behavior. 5 It would not be unprecedented for our state to

decline to give our governor such a powerful privilege.

       In a case that the majority ignores, the Massachusetts Supreme

Judicial Court declined to recognize an executive privilege. Babets vs. Sec y

of Human Servs., 403 Mass. 230, 526 N.E.2d 1261 (1988). The court held

that the "doctrine of separation of powers does not require recognition" of

5
  Additionally, the majority fails to recognize that the governorship is weaker in this state
than in some of the other states that have adopted an executive communications privilege.
For example, in New Jersey, a state the majority points to as being a "sister," the framers
had as a "primary objective" the "creation of a strong executive." Majority at 10; Nero v.
Hyland, 76 N.J. 213, 386 A.2d 846, 853 (1978). In contrast, under article III, section 1
the executive power in this state is fragmented into eight separate elected offices:
governor, lieutenant governor, secretary of state, treasurer, auditor, attorney general,
superintendent of public instruction, and commissioner of public lands.


                                             10
Freedom Foundation v. Christine 0. Gregoire, No. 86384-9
J.M. Johnson, J. dissenting



the executive privilege. Id. at 1263. The court additionally held that its

"declining to recognize the asserted privilege does not constitute the exercise

of nonjudicial power or interfere with the Executive's power." Id.                     The

court found it significant that the government "failed to demonstrate that the

Executive does not function effectively because of the lack" of the privilege.

Id. The court reasoned that if "the framers of our government's structure

intended to recognize in [Massachusetts's] [c]onstitution an executive

privilege, it is reasonable to expect that they would expressly have created

one." Id. The court concluded that having a more thorough "public debate

about the meaning and purposes of executive policy may result in better

policymaking." Id. at 1266. Like the Babets court, and under the same

rationale as the Babets court, we should decline to grant this privilege. 6

       Contrary to the majority's implication, to deny the governor the

requested privilege would not open the innerworkings of the governor's

office to one and all. The PRA currently contains hundreds of exemptions

that could potentially apply to public records in the governor's possession.


6
 The majority ignores the broader nature of the Massachusetts Supreme Judicial Court's
analysis when it concludes that Babets is "inapposite." Majority at 15 n.6. Yes, the
deliberative process privilege was what was specifically at issue in Babets, but the court's
analysis is applicable and persuasive beyond that context.



                                            11
Freedom Foundation v. Christine 0. Gregoire, No. 86384-9
J.M. Johnson, J. dissenting



For example, the deliberative process exemption protects "[p ]reliminary

drafts, notes, recommendations, and intra-agency memorandums in which

opinions are expressed or policies formulated or recommended .... " RCW

42.56.280.        Other examples include exemptions for attorney-client

communications, attorney work product, records related to state security and

the prevention of terrorism, as well as records related to ongoing

investigations.    RCW 42.56.240 (investigative records); RCW 42.56.420

(records relating to state security and the prevention of terrorism). In sum,

there are sufficient statutory protections for sensitive infonnation in the

governor's possession. 7 Our constitution does not mandate the majority's

recognition of a gubernatorial communications privilege. 8




7
  Additionally, the majority's conclusory argument that a gubernatorial communications
privilege is an exemption to the PRA is disingenuous. Majority at 10. In reality, the
majority is ruling the PRA unconstitutional as it is applied to the governor without
expressly doing so.
8
  Ironically, the majority instructs the people of this state that they must amend the
constitution in order to overcome a privilege nowhere found in our state constitution,
unnecessary to ensuring the governor's receipt of candid advice, and contrary to the
populist traditions and history of this state.


                                         12
Freedom Foundation v. Christine 0. Gregoire, No. 86384-9
J.M. Johnson, J. dissenting




II.      If Our Constitution Did Require the Recognition of a Gubernatorial
         Communications Privilege, then this Court Should Have Adopted a
         Test That Does a Better Job of Limiting the Privilege than the Nixon
         Test

         a.     The Nixon Three-Step Test

         If our constitution required the recognition of this privilege, then the

majority should have adopted a better test. The majority's adoption of the

Nixon three-step is like a surgeon using a hatchet when a scalpel is clearly

more appropriate. 9 Such a powerful privilege is not necessary to protect the

independence, integrity, or prerogatives of our state's executive branch.

         The majority describes the Nixon test and attempts to apply it but fails

to adequately justify why our state should adopt it. The majority simply

opines that the trial court used the Nixon test because the Freedom

Foundation failed to provide a satisfactory alternative test and then

summarily applies the Nixon test as our law. 10 Majority at 4-5. As noted

above, the majority fails to consider the obvious differences between a

governor and a president or our state's unique constitution, history, and

traditions. If our constitution required recognition of this privilege, a more

limited test would be better suited to our state.

9
    This careless surgeon has killed the patient (open government).
10
     The Freedom Foundation advocated applying the procedural rules of the PRA.


                                            13
Freedom Foundation v. Christine 0. Gregoire, No. 86384-9
J.M. Johnson, J. dissenting



       The majority could improve upon the Nixon test, which was

formulated in the context of a discovery dispute, in a number of ways. For

example, one of the cases the majority cites to supports recognition of a

gubernatorial communications privilege and applies a test that improves

Nixon, in favor of disclosure, by not requiring a showing of particularized

need or a balancing of interests. See Republican Party of N.M v. N.M

Taxation & Revenue Dept., 2012-NMSC-026, 283 P.3d 853. In Republican

Party of New Mexico, the Republican Party and the director of a voting

organization brought an action to enforce a public records request under the

New Mexico Inspection of Public Records Act (IPRA) against the Taxation

and Revenue Department and Motor Vehicle Division. Id. at 856-57. Both

agencies responded, disclosing some of the requested documents but

redacting some of the information pursuant to, among other claims, a claim

of executive privilege. I d. at 857. The New Mexico court recognized a

gubernatorial communications privilege analogous to that afforded the

president. Id. at 868. The court then laid out a test that adapted the Nixon

test to better align with the principles of open government found in that state

(similar to, but not as strong as those found in Washington).




                                         14
Freedom Foundation v. Christine 0. Gregoire, No. 86384-9
J.M. Johnson, J. dissenting



       The court said that because the IPRA does not require a requesting

party to "assert any particular need for disclosure" courts should not

"balance the competing needs of the executive and the party seeking

disclosure." Id. at 870. Instead, the courts should "independently determine

whether the documents at issue are in fact covered by the privilege .... " Id.

The court said that " [w]here appropriate, courts should conduct an in camera

review of the documents at issue as part of their evaluation of privilege." I d.

In other words, in New Mexico, a person seeking to enforce a public records

request does not have to show a particularized need, and the court will

evaluate the governor's claim of executive privilege independently, more

readily using in camera review, without balancing any purported interests.

Republican Party of New Mexico eliminates steps two and three of the Nixon

test and focuses much less deferentially on step 1: whether the privilege is

properly asserted in the first place. Given the strength of our state's PRA

and the obvious differences between a governor and the president, it is not

readily apparent why the majority did not adopt the test laid out in

Republican Party ofNew Mexico.

       As I have already discussed supra, the majority disregards the

dramatic differences in the respective powers and responsibilities of the

                                         15
Freedom Foundation v. Christine 0. Gregoire, No. 86384-9
J.M. Johnson, J. dissenting



governor and the president. Our superior court judges are not going to be

asked to look at plans for clandestine CIA operations or sensitive foreign

policy strategies. Additionally, we have no reason to believe that the judges

called upon to review these documents in camera will inevitably and

invariably disclose the contents of what they have reviewed. All evidence is

to the contrary. Adopting a test for PRA requests, like that used in New

Mexico, would be one way for the majority to create its desired privilege

while better preserving Washington's preference for open government.

Given the difference between the president and the governor, the governor's

privilege does not have to be as impenetrable. Even states that have fully

adopted all three Nixon steps in every context acknowledge that in camera

review would only have a minimal effect on candor, if any at all. 11 See

Hamilton v. Verdow, 287 Md. 544, 566, 414 A.2d 914 (1980).

       Providing for m camera review of this nature would be an

appropriately limited check and balance on such a powerful executive

privilege. It is the least the majority could have done after constructing this

11
   Allowing for "limited intrusion ... in light of ... substantial public interests" would
not be unprecedented. See Nixon v. Adm'r ofGen. Servs., 433 U.S. 425, 451-53, 97 S.
Ct. 2777, 53 L. Ed. 2d 867 (1977) (allowing a government archivist to screen
communications a former president has identified as being covered by the executive
communications privilege).



                                           16
Freedom Foundation v. Christine 0. Gregoire, No. 86384-9
J.M. Johnson, J. dissenting



large wall of secrecy around the executive.               Requiring a showing of

particularized need "before a judicial determination is made as to whether

the material is sufficiently related to the gubernatorial decisionmaking

process to qualify for confidential treatment . . . , the majority makes it

possible for the governor to withhold documents on the basis of a privilege

that is not applicable in the first place." Dann, 109 Ohio St. 3d at 382

(Resnick, J., dissenting). It is possible to be respectful of our separation of

powers doctrine without being as deferential as the majority. The governor

of Washington emerges from this case with a privilege found nowhere in our

constitution and grossly out of proportion with his or her responsibilities.

       b.     Muddling the Nixon Test

       In highlighting many of the limitations Nixon and its progeny have

placed on the executive communications privilege, the majority fails to

acknowledge additional          limitations that      surely would       apply to      a

gubernatorial privilege. 12 For example, early in its opinion when describing


12
   Additionally, the majority does not reach the third Nixon step because Freedom
Foundation declined to demonstrate a specific need, but when the balancing of the
requester's need and the governor's interest is conducted, we should require the governor
to prove by clear, cogent, and convincing evidence that the requested disclosure will
interfere with the performance of the governor's constitutional function. See Lee
Marchisio, Executive Privilege Under Washington's Separation of Powers Doctrine, 87
WASH. L. REV. 813,842-43 (2012).


                                           17
Freedom Foundation v. Christine 0. Gregoire, No. 86384-9
J.M. Johnson, J. dissenting



the Nixon test the majority says that the "governor or the governor's

representative creates the presumption that a document is privileged by

stating that he or she has reviewed the document and 'determined that it

falls within the privilege .... "' Majority at 3 (quoting Clerk's Papers at

237). 13 Later in the opinion, the majority states that it is the "governor

[who] must provide a privilege log .... " !d. at 19. I assume that the

majority is fully behind its latter statement: it is the governor who bears the

responsibility of creating the presumption.              This task should not be

performed by the governor's representative without direct and specific

instruction from the governor. Some states require the governor to attest in a

sworn affidavit to the fact that he or she has ( 1) reviewed the documents in

question personally and (2) that the document are covered by the privilege.

See, e.g., Doe v. Alaska Superior Court, 721 P .2d 617, 626 (Alaska 1986).

At the very least, requiring an affidavit would be appropriate. This is a task

that may not be performed by an advisor, regardless of how close he or she

is to the governor. The privilege is the governor's.



13
   It is not clear why the majority chose to quote the superior court order when outlining
the contours of the Nixon test instead of citing directly to Nixon, 418 U.S. 683. Direct
reference to Nixon might have prevented this confusion.


                                           18
Freedom Foundation v. Christine 0. Gregoire, No. 86384-9
J.M. Johnson, J. dissenting



       Additionally, it is unclear from the majority's opinion whether or not

the ability to assert the privilege passes to the incumbent governor or stays

with the governor that created the document in question. There is case law

supporting the notion that the privilege belongs predominantly to the

incumbent. See, e.g., Guy v. Judicial Nominating Comm 'n, 659 A.2d 777,

786 (Del. Super. Ct. 1995) ("The privilege belongs to the Chief Executive

and may be waived only by an incumbent of that office."); Nixon v.

Sampson, 389 F. Supp. 107, 151 (D.C. Cir. 1975) ("[I]t is the incumbent

President, not the former President, who bears the legal and political

responsibility for either asserting or waiving the privilege."). Additional

authority supports the idea that the former executive's ability to assert

privilege is eroded with time. See, e.g., Judicial Watch, Inc. v. Dep 't of

Justice, 361 U.S. App. D.C. 183, 365 F.3d 1108, 1124 (2004) ("[T]he

'expectation of the confidentiality of executive communications [ ] has

always been limited and subject to erosion over time after an administration

leaves office."') (alteration in original) (quoting Nixon v. Admin. of Gen.

Servs., 433 U.S. 425, 451, 97 S. Ct. 2777, 53 L. Ed. 2d 867 (1977)); Dellums

v. Powell, 182 U.S. App. D.C. 244, 561 F.2d 242, 245 (1977) ("Assuming

arguendo a former President may present a claim of presidential privilege,

                                         19
Freedom Foundation v. Christine 0. Gregoire, No. 86384-9
J.M. Johnson, J. dissenting




we agree with the District Court both that it is entitled to lesser weight than

that assigned the privilege asserted by an incumbent President .... "). Given

the differences between the president and our governor, if a document was

created by a former governor and never identified as privileged by that

governor, it should be completely up to the incumbent governor to decide

whether or not it is privileged. 14

       c.     The Privilege Log

       The majority requires the governor to "provide a privilege log listing

the documents involved, the author and recipient, and a general description

of the subject matter" that gives enough detail to allow a court to "evaluate

the propriety of the governor's claims" before the governor is entitled to the

presumption. Majority at 19. It is not entirely clear from the majority's

opinion where the "log" the majority is referring to is located in the clerk's

papers. If it is the spreadsheet found on page 124 of the clerk's papers, the

log is grossly insufficient.


14
   Additionally, I feel it is important to note that under RCW 40.14.030, the governor
must still transfer his or her public records to the state archives regardless of their
"privileged" status. Under RCW 40.14.030(2), the records would maintain their
"privileged" status. Archiving would not be a violation of separation of powers. See
Nixon, 433 U.S. at 450-55 (allowing for archiving of privileged documents).




                                          20
Freedom Foundation v. Christine 0. Gregoire, No. 86384-9
J.M. Johnson, J. dissenting



       For example, the spreadsheet provides the following description for

one of the withheld documents: a "Briefing Document," No. PRR.15-20,

dated April 20, 2009, authored by Executive Policy Advisor B. Nichols,

received by Governor Gregoire, regarding the "Columbia River Biological

Opinion." Clerk's Papers (CP) at 124. Yes, it is a communication from a

top policy advisor to the governor, but the description is extremely vague

and it is unclear how the document relates to the governor's decision making

other than the fact that it involves some kind of briefing about the opinion.

See majority at 18 (requiring that the communications to be for the purpose

of gubernatorial deliberations, policy making, and decision making). This

description alone hardly seems sufficient to allow the court to grant the

governor the extremely strong presumption that it is privileged.

       Another example is an e-mail authored by the governor's executive

assistant and sent to "Executive Policy and Senior Staff." CP at 124. In its

opinion, the majority states that "[t]his document ... incorporated questions

the governor wrote and directed her assistant to forward on to the policy

staff .... " Majority at 22. Where did the majority get this additional

information about the governor being the "true" author? It is not in the

spreadsheet.     The description of the document as an "Email" with an

                                         21
Freedom Foundation v. Christine 0. Gregoire, No. 86384-9
J.M. Johnson, J. dissenting



attached "Briefing Document" containing the "Governor's handwritten

notes" about "BPA/BiOp/Alcoa" again is insufficient to definitively

conclude that this communication had anything to do with gubernatorial

deliberations, policy making, and decision making. CP at 124. It is unclear

what policy choices this document helps inform. Moreover, who are the

specific "Executive Policy and Senior Staff' the log identifies as the

recipients?   The description of the recipients is much too vague.         It is

instructive to compare and contrast this "log" with the log found in Judicial

Watch, 365 F.3d at 1129.

       In Judicial Watch, the log is more detailed in its description of the

document being withheld. See id. For example, the first entry describes the

document as "[c]orrespondence control sheets forwarding proposed

recommendations on pardon applications."            I d.   Another document is

described as "providing [the aide's] . . . proposed recommendations on

certain pardon applications." ld. Both descriptions show much more clearly

how the documents relate to executive decision making. The documents

relate to the president's exercise of his pardon power. In addition, both of

these entries contain the full names of the recipients when their identities are

not perfectly clear from their job titles. ld.

                                         22
Freedom Foundation v. Christine 0. Gregoire, No. 86384-9
J.M. Johnson, J. dissenting



       If, however, the majority defines "log" to include both the spreadsheet

and the     explanatory      letter from        the   governor's   general    counsel,

encompassing pages 121 to 123 of the clerk's papers, then I would say that it

is likely sufficient. The accompanying letter provides much of the detail the

majority seems to be referring to when it claims that the governor's log is

sufficient. For example, it is the letter that explains that the e-mail from the

governor's executive assistant transmits questions the governor posed to her

policy staff, as well as some of these staffs responses.                  CP at 123.

Moreover, the letter explains that the documents being withheld concern

ongomg matters and if disclosed might inhibit the candor of her policy

advisers and staff.     These arguments and observations may seem overly

technical, but when we are dealing with government secrecy and the public's

right to know, we should hold the governor to a high standard. 15

                                    CONCLUSION


       The majority did not have to create this powerful gubernatorial

communications privilege in order to preserve the integrity of the executive


15
  I am not declaring that the combination of this letter plus this log provides a perfect
example of what is required to obtain the presumption. Future courts should thoroughly
scrutinize these logs to ensure that they contain sufficient detail.



                                           23
Freedom Foundation v. Christine 0. Gregoire, No. 86384-9
J.M. Johnson, J. dissenting




branch-this is a poorly considered policy choice. The majority attempts to

reassure us that the gubernatorial communications privilege will not "shroud

all conversations involving the governor in secrecy and place them beyond

the reach of public scrutiny" but at the same time gives great "deference to a

governor's decision that material falls within the ambit of executive

privilege." Majority at 18, 19. As a result of the majority's opinion, the

governor is much freer to operate in the dark. The majority ignores the

lessons of history that "strongly suggest[] that the theoretical dangers of

government-by-fishbowl are greatly outweighed by the actual fact of

excessive secrecy." Raoul Berger, Executive Privilege in Light of United

States v. Nixon, 9 LOY. L.A. L. REv. 20, 21 (1975).

       Seeing as the majority has decided to speculate about human

behavior, I will speculate that it will be extremely tempting for the governor

to cloak most communications in his or her office with the privilege.

Concerned citizens will have to bring difficult and expensive lawsuits in

order to get a closer look at their governor. The majority has "slammed the

door on open government as it pertains to the governor." Dann, 109 Ohio

St. 3d at 390 (Pfeifer, J., dissenting). This ruling likely will not destroy our




                                         24
Freedom Foundation v. Christine 0. Gregoire, No. 86384-9
J.M. Johnson, J. dissenting



democracy, but it will affect its legitimacy in the eyes of the citizens of this

state which is a start in that direction.

       If the people of this state correct this decision by legislation or

constitutional amendment, they surely will be holding their current governor

to his promise.     Future governors need to understand what our current

governor apparently understands: that "'the insubstantial exercise of the

privilege inevitably bears costs in credibility and public accountability, upon

which each branch of government fundamentally relies."'             I d. at 381

(Resnick, J., dissenting) (quoting Killington, Ltd. v. Lash, 153 Vt. 628, 641,

572 A.2d 1368 (1990)).

       Washington has a unique constitution and legal framework-courts

must be open, citizens can enact or disapprove laws, and remove elected

officials. Initiative 276 added assurance that secrecy could not surround

government action. All this is predicated on the simple principle of open

government.     As another state judge once noted (also in dissent), "It is

debatable    whether     [the   gubernatorial    communications   privilege   as

previously recognized in other states] has inured to the benefit of [those

states] or merely to the benefit of executives who wish to avoid

embarrassment." Id. at 384 (Pfeifer, J., dissenting). If the majority thinks it

                                            25
Freedom Foundation v. Christine 0. Gregoire, No. 86384-9
J.M. Johnson, J. dissenting



1s improving Washington government by judicially creating this overly

powerful privilege, it is mistaken. The new governor's disavowal supports

this conclusion. "'No nation [or state] ever yet found any inconvenience

from too close an inspection into the conduct of its officers, but many have

been brought to ruin . . . only because the means of publicity had not been

secured."' Reynolds v. United States, 192 F.2d 987 (3rd Cir. 1951) (quoting

EDWARD LIVINGSTON, WORKS, I, at 15). I respectfully dissent.




                                         26
Freedom Foundation v. Christine 0. Gregoire, No. 86384-9




                                       27